.Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 1 of 15 PageID 1

FILED !

mae

UNITED STATES DISTRICT COURT MOIS CCT -k PH kg
MIDDLE DISTRICT OF FLORIDA rites een
JACKSONVILLE DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,

v. CASE NO. 3:19.cv4 AA ~2GWCz |

$121,180.00 IN UNITED STATES
CURRENCY,

Defendant.

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM

In accordance with Rule G(2) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, Plaintiff
United States of America brings this complaint and alleges upon
information and belief as follows:

I. NATURE OF THE ACTION

1. This is a civil action im rem to forfeit to the United States of
America the sum of $121,180.00 in United States Currency (defendant
funds).

2. The defendant funds were seized on February 11, 2019 in

Jacksonville, Florida and are in the government’s custody, having been
-Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 2 of 15 PagelD 2

deposited into the United States Marshals Service’s Seized Asset Deposit
Fund Account on February 14, 2019.
I. JURISDICTION AND VENUE

3. The Court has subject matter jurisdiction over this action
pursuant to 28 U.S.C. § 1345, which provides the Court with jurisdiction
over all civil actions commenced by the United States, and pursuant to 28
U.S.C. § 1355, which provides the Court with jurisdiction over actions to
recover or enforce forfeitures.

4. This Court has in rem jurisdiction over the defendant funds
because pertinent acts giving rise to the forfeiture occurred in the Middle
District of Florida. 28 U.S.C. § 1355(¢b)(1)(A).

5. Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395(a), because the defendant funds were seized within the
Middle District of Florida, Jacksonville Division.

6. | Because the defendant funds are in the government’s
possession, custody, and control, the United States requests that this Court
issue an arrest warrant in rem, upon the filing of the complaint, pursuant to
Supplemental Rule G(3)by(1). Rule G(3)(b)(1) requires the Clerk to issue a

warrant of arrest in rem for defendant property if such property is in the

government’s possession, custody, or control.
-Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 3 of 15 PagelD 3

7. After the Court issues the warrant of arrest in rem, the United
States will execute the warrant pursuant to 28 U.S.C. § 1355(d) and
Supplemental Rule G(3)(6),
1. FORFEITURE AUTHORITY
8. The defendant funds are subject to forfeiture to the United
States pursuant to 2] U.S.C. § 881(a)(6), because they constitute proceeds
traceable to the exchange of a controlled substance or were intended to be
exchanged for a controlled substance in violation of 21 U.S.C. §§ 801 et
seq. |
9. Drug Enforcement Administration (DEA) Special Agent
(SA) Robney R. Bradshaw has been investigating a seizure of currency
from Alton George Smith. The following facts, gathered by SA Bradshaw
during the investigation, support a reasonable belief that the government
will be able to show by a preponderance of the evidence that the
defendant funds are subject to forfeiture, pursuant to 21 U.S.C. 881(a)(6).
Iv. FACTS
10. SA Bradshaw has been with the DEA since August 1997, and
has conducted numerous drug trafficking investigations. As part of his
experience and training, SA Bradshaw also is familiar with the practice of

transferring and attempting to launder illicit drug proceeds. Drug trafficking
Case 3:19-cv-01139-BJD-MCR Document 1 Filed 10/04/19 Page 4 of 15 PagelD 4

is a “cash business” in which drug dealers receive large amounts of cash as
proceeds of their narcotics transactions and use large amounts of cash to
purchase these drugs. Drug traffickers also use otherwise legitimate
businesses to assist them in laundering their narcotics proceeds which are
deposited and commingled with other funds or accounts of the business, thus
“laundering” the narcotics proceeds.
Florida Highway Patrol Traffic Stop and Interviews

11. On February 11, 2019, Florida Highway Patrol Trooper Payne
saw a silver Mazda sedan traveling southbound on Interstate 95 near the
Jacksonville airport. Because the side window tint appeared to be darker than
that allowed by law, Trooper Payne, in a fully marked patrol car, followed the
Mazda, and activated his emergency lights when he caught up to the car. The
Mazda did not stop, even though there was ample space and opportunity to
do so. When the Mazda finally pulled over, Trooper Payne approached and
spoke with the driver, Dewayne George Ramdial, who was also the owner of
the Mazda. The trooper directed Ramdial to get out of the car as he
explained the window tint law.

12. When the trooper asked Ramdial where he had been coming
from, Ramdial informed the trooper he had been driving from, "Right up the

street." When Trooper Payne asked whether that meant from Florida or
~Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 5 of 15 PagelID 5

Georgia, Ramdial said, "Florida." Ramdial fidgeted nervously while
answering these questions.

13. Trooper Payne also asked the passenger, Alton George Smith,
where he and Ramdial had started their trip. Smith appeared to avoid the
question by asking questions about the tint. Trooper Payne repeated the
question two or three times before Smith replied, "Georgia." Because of their
nervous behavior and conflicting stories about their departure point, the
trooper suspected Ramdial and Smith were involved in criminal activity and
called for backup.

14. FHP Troopers arrived and used police dog, "ACE," to conduct a
free air sniff on the Mazda. ACE positively alerted for the presence of
narcotics, and the troopers detained Ramdial and Smith, placing them in the
rear of Trooper Payne’s patrol car. As Smith entered the patrol car he stated,
that there was nothing illegal in the car; it was only money for his business;
and that he had just gone to buy a truck.

15. The officers searched the Mazda and located. two backpacks on
the rear seat, one of which contained a large amount of cash. Smith said the
backpack contained $131,000. The money, as shown below, was in multiple

rubber banded bundles.
- Case 3:19-cv-01139-BJD-MCR Document 1 Filed 10/04/19 Page 6 of 15 PagelD 6

 

There were also multiple rubbers bands located throughout the car.

16. Trooper Payne and a second trooper performed a line up with
five brown paper bags, as shown below. One of the bags held the cash. The
others contained random items, such as a radio battery or the tint meter.

ACE alerted on the bag containing the U.S. currency.

 
- Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 7 of 15 PagelID 7

17. While sitting in the rear of the patrol car, Smith and Ramdial
were video and audio recorded.

18. Smith initially had a telephone conversation in Patois (a
Jamaican dialect) and after that also began to speak to Ramdial in Patois.

19. Smith, then speaking in English on the phone, stated "We in the
back of car because they find my money I go to buy my truck, the truck and
trailer....didn't worth what he talking about so I didn't buy it, so the picture he
sent was some bullshit. Money is not illegal." The officers then heard Smith
bragging on the phone about how much money he makes, stating that he
makes over $300,000 per year.

| 20. Smith and Ramdial also said to each other:

Smith: "Inconsistent story?.....what inconsistent story?"
Ramdial: "I'm coming from up the street"
Smith: "Yeah up the street from Georgia"

This conversation seemed to consist of Smith and Ramdial comparing what
they had separately told Trooper Payne, notably after Trooper Payne had
explained to them that their stories were inconsistent. Ramdial told the
trooper that they were coming from Florida, but Smith said they had been
coming from Georgia. Smith appeared to be coaching Ramdial by saying,

"Yeah, up the street from Georgia."
-Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 -Page 8 of 15 PagelD 8

21. Smith also appears on the video taking apart his phone and
removing the SIM card and giving it to Ramdial. Smith then puts a different
SIM card in his phone. It appears this action may have been Smith handing
off incriminating evidence to Ramdial.

22. After leaving Smith and Ramdial in the back seat of the patrol
car, Trooper Payne separated them and spoke with each individually.
Trooper Payne asked Smith about the money. Smith explained that it was

$131,000.00, which he got from selling two trailers and a truck. Smith also
stated that he "just accumulated the money." Smith showed Trooper Payne a
bank account on his phone that did not appear to be related to the
funds. Smith also stated that he owned a trucking company (First Liberty
Transport LLC). Trooper Payne later verified the existence of the company.
23. Smith continued to explain that he had gone to look at a truck
to buy in Georgia. However, Smith could not tell the trooper how long it
would take to get to back to the truck’s location; where it was located; or on
what road he and Ramdial had traveled to get there. Smith was not able to
answer whether he had any paperwork dealing with the sale of the trailers and
truck (ex. bill of sale, title etc.) or even say that he could provide troopers with
such documents at a later date. Smith advised that his trucking company runs

various loads for various customers, but provided no details.
- Case 3:19-cv-01139-BJD-MCR Document 1 Filed 10/04/19 Page 9 of 15 PagelD 9

24, While in the trooper’s car after the initial interview, Smith
contacted someone by phone and could be heard telling the individual that
his company could run a load for them. The individual, heard on speaker
phone, said, "I haven't heard from you in a while." This conversation was
recorded. Smith appeared to be trying to create the appearance that he was
obtaining business for his trucking company, following Trooper Payne’s |
questions about his trucking business.

25. Trooper Payne spoke separately with Ramdial. Ramdial said he
and Smith had gone to look at a truck in Georgia, but Smith did not like the
truck. Ramdial could not identify the type of truck, stating that he did not |
know trucks. Ramdial could not identify where they had gone to view the

truck, saying, "Honestly I was just driving." He stated he did-not know the
location where they had gone to view the truck, but stated that it was not too
far away. He could not answer whether they stayed on I-95 and replied, "]
don't know - dude wanted cash money for the truck." Ramdial could not
identify the color of the truck or whether they went to a business or house.
He stated that he did not pay attention to what they were doing, because
Smith had just asked him to drive and he (Ramdial) is not a truck guy. He

stated, “I do tattoos, I'm not a truck guy." Ramdial seemed to distance
~ €ase 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 10 of 15 PagelD 10

himself from Smith and his activities. He also seemed to be avoiding giving
details so as not to contradict anything Smith had said.
DEA Interviews

26. SA Bradshaw and DEA Task Force Officer (TFO) Boree
responded to the scene and also spoke with Smith and Ramdial. SA
Bradshaw asked Smith how much money he had in the backpack. Smith
stated, "$131,000.00" and explained that he obtained the money selling trucks
and trailers. Smith said that he was not sure if he had any bills of sale or
other documents for the trucks and trailers he sold and, if he did, where the
documents were located. Smith stated, after some questioning, that he
thought the last time he had sold a truck and trailer was probably January
2018. Smith advised that he was not sure when he his company had last run
a load for someone and that it varies when his company transports a load for
other companies. Smith further advised that he was pretty sure his company
had paperwork about the transporting work it performed, but he was not sure
where it was. SA Bradshaw asked if he could locate the paperwork or had
any on his phone. Smith replied he could not at that time and his phone was
dead.

27. - Smith explained that he was traveling with so much money,

because he had been going to buy a truck. SA Bradshaw asked what kind of

10
Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 11 of 15 PagelD 11

truck they went to purchase. Smith advised that it was a car hauler. Smith
pointed to a car hauler traveling down the interstate and informed officers
that was what it looked like. SA Bradshaw asked Smith where he was going
to buy the truck. Smith replied, "Somewhere in Georgia." He then said, "I
don't know, the driver have all that information." Smith told SA Bradshaw
that he did not have the contact information to the place or individual where
he was going to buy the truck; he said Ramdial knew the place and the person
where they were going to buy the truck and had made all the arrangements,
including contacting the seller.

28. Ramdial told SA Bradshaw a very different story. In response to
questioning, Ramdial said that he did not know where they were going to
purchase the truck or who they were going to purchase it from. He also
denied making any of the arrangements. In fact, Ramdial said Smith made
all of the arrangements and that he (Ramdial) was just the driver. SA
Bradshaw asked Ramdial if he knew what the truck looked like they were

' going to purchase. Ramdial looked at a regular tractor trailer (not a car
hauler) driving down the road and said, "Like that."
29. SA Bradshaw asked Smith if he filed taxes showing his

income. Smith advised that he had not but planned to now.

11
Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 12 of 15 PagelD 12

30. In addition to telling conflicting stories and being entirely unable
to provide any corroboration or even details about the supposed purchase,
Smith and Ramdial were extremely nervous while answering questions.
Ramdial was even “drinking” from an empty water bottle.

31. The official count of the currency found in SMITH’s possession

was $121,180.00 and found to be in the following denominations:

$100 x 352 = $35,200.00
$50 x 487 = $24,350.00
$20 x 3075 = $61,500.00
$10 x 3 = $30.00

$1 x 100 = $100.00

32. Based upon the totality of all the circumstances, including, but
not limited to, the detection of narcotics substances on the seized currency by
a trained narcotics canine; the extreme nervousness of Smith and Ramdial
when questioned on the side of the road by law enforcement; the manner and
means in which the currency was packaged, bundled and carried; the
conflicting and inconsistent statements by Smith about the exact amount and
. the source of the large sum of currency; the conflicting and inconsistent
" statements by Smith and Ramdial about the details of their travel and about
the purchase of the truck, there is probable cause to believe that the seized
currency represented proceeds of narcotics or narcotics related transactions

and/or was intended to be exchanged for narcotics or narcotics substances.

12
Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 13 of 15 PagelD 13

Vv. CONCLUSION

33. As required by Rule G(2)(f), the facts set forth herein support
a reasonable belief that the government will be able to meet its burden of
proof at trial. Specifically, they support a reasonable belief that the
government will be able to show by a preponderance of the evidence that
the defendant funds are proceeds traceable to the exchange of a controlled
substance or were intended to be exchanged for a controlled substance, in
violation of 21 U.S.C.§§ 841 and 846 and, therefore, are subject to
forfeiture pursuant to 21 U.S.C.§ 881(a)(6).

WHEREFORE, the United States of America requests that process
in accordance with the provisions of Rule G, Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, be issued
against the defendant funds to enforce the forfeiture and that any person
or persons having an interest therein be cited and directed to appear and
show cause why it should not be decreed; and that defendant funds be

forfeited to the United States; and that thereafter it be disposed of

13
Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 14 of 15 PagelID 14

according to law; and for such other and further relief as this case may
require.

Dated: October Y , 2019.

 

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney -

» Omni O. fytvter —

BONNIE A. GLOBER

Florida Bar No. 0748307
Assistant United States Attorney
United States Attorney's Office
300 N. Hogan Street, Suite 700
Telephone: (904) 301-6300

Fax: (904) 301-6310

E-mail:bonnie.glober@usdoj.gov

14
‘Case 3:19-cv-01139-BJD-MCR Document1 Filed 10/04/19 Page 15 of 15 PagelD 15

‘ VERIFICATION

Pursuant to 28 U.S.C. § 1746, I, Robney R. Bradshaw, declare
under penalty of perjury that:

I am a Special Agent with the Drug Enforcement
Administration. I have read the foregoing Verified Complaint for
Forfeiture Jn Rem and have personal knowledge that the matters
alleged as fact in the Complaint are true.

I have acquired my knowledge in this matter through my
personal experience, observation, investigation, and training, and

. from witnesses, records, and other law enforcement officers.

. _ Executed on this 0.3 day of October, 2019.

-ROBNENR BRADSHAW

Special Agent
Drug Enforcement Administration

15
Case 3:19-cv-01139-BJD-MCR Document 1-1 Fey \ Opa RANA O x Pye BGM? _

CIVIL COVER SHEET

"3J5 44 (Rev. 12/07)

The JS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and service of pleadings or other
by local rules of court. This form, approved by the Judicial Conference of t

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

he United States in September 1974, is required for the use of the Clerk of

apers as required by law, except as provided

‘ourt for the purpose of initiating

 

I. (a) PLAINTIFFS

UNITED STATES OF AMERICA

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

(ce) Attorney’s (Firm Name, Address, and Telephone Number)
AUSA Bonnie A. Glober, U.S. Attorney's Office, 300 N. Hogan Street,
Suite 700, Jacksonville, FL 32202 (904) 301-6300

DEFENDANTS

Attorneys (If Known)

 

County of Residence of First Listed Defendant

$121,180.00 IN UNITED STATES CURRENCY

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

 

Il, BASIS OF JURISDICTION

(Place an “X” in One Box Only)

 

III. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
‘Kl U.S. Government © 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated er Principal Place ao4 04
of Business In This State ,
02 US. Government 0 4 Diversity Citizen of Another State G2 @ 2 Incorporated and Principal Place os as
Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation go6 06
: Foreign Country
IV, NATURE OF SUIT. (Place an “x” in One Box Only) :
[ CONTRACT. voce AORTS L i | FORFEITURE/PENALTY._.| BANKRUPTCY: OTHER STATUTES 1
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 610 Agriculture O 422 Appeal 28 USC 158 © 400 State Reapportionment
O 120 Marine O 310 Airplane G 362 Personal Injury - OC 620 Other Food & Drug 0 423 Withdrawal 1 410 Antitrust
O 130 Miller Act O 315 Airplane Product Med. Malpractice [0% 625 Drug Related Seizure 28 USC 157 O 430 Banks and Banking
O 140 Negotiable Instrument Liability OG 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
O 150 Recovery of Overpayment |Q 320 Assault, Libel & Product Liability GC 630 Liquor Laws J . PROPERTY RIGHTS © 460 Deportation
& Enforcement of Judgment] Slander 0 368 Asbestos Personal OG 640 R.R. & Truck O 820 Copyrights © 470 Racketeer Influenced and
© 151 Medicare Act © 330 Federal Employers’ Injury Product 0 650 Airline Regs. © 830 Patent . Corrupt Organizations
OG 152 Recovery of Defaulted Liability Liability C7 660 Occupational 840 Trademark G 480 Consumer Credit
Student Loans 340 Marine PERSONAL PROPERTY Safety/Health GO 490 Cable/Sat TV
(Excl, Veterans) O 345 Marine Product O 370 Other Fraud 0 690 Other 7 810 Selective Service
0 153 Recovery of Overpayment Liability O 371 Truth in Lending . -LABOR dS SOCIAL SECURITY. OG 850 Securities/Commodities/
of Veteran's Benefits GO 350 Motor Vehicle CJ 380 Other Personal 0 710 Fair Labor Standards O 861 HIA (1395ff) Exchange
G 160 Stockholders’ Suits O 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) OG 875 Customer Challenge
CG 190 Other Contract Product Liability © 385 Property Damage 0 720 Labor/Mygint, Relations |) 863 DIVC/DIWW (405(g)) 12 USC 3410
1 195 Contract Product Liability | 360 Other Personal Product Liability CO) 730 Labor/Mgmt.Reporting |0 864 SSID Title XVI O 890 Other Statutory Actions
C_196 Franchise Injui & Disclosure Act OF 865 RSI (405(g)) O 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS {0 740 Railway Labor Act FEDERAL TAX SUITS _-{ 892 Economic Stabilization Act
6 210 Land Condemnation 0 441 Voting (7 510 Motions to Vacate {0 790 Other Labor Litigation O 870 Taxes (U.S. Plaintiff OG 893 Environmental Matters
0.220 Foreclosure OG 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
O 230 Rent Lease & Ejectment |O 443 Housing’ Habeas Corpus: Security Act 0 871 IRS—Third Party O 895 Freedom of Information
O 240 Tors to Land Accommodations 530 General 26 USC 7609 Act
0 245 Tort Product Liability O 444 Welfare © 535 Death Penalty IMMIGRATION O 900Appeal of Fee Determination
© 290 All Other Real Property [CJ 445 Amer. w/Disabilities - [0 540 Mandamus & Other [C7 462 Naturalization Application Under Equal Access
Employment $50 Civil Rights 0 463 Habeas Corpus - to Justice .
O 446 Amer. w/Disabilities - [[} 555 Prison Condition Alien Detainee 950 Constitutionality of
Other O 465 Other kmunigration State Statutes
O 440 Other Civil Rights Actions

 

V. ORIGIN (Place an “X™ in One Box Only) Appeal to District
{1 Original, CO] 2 Removed from () 3. Remanded from OC 4 Reinstatedor OO 5 Transferred from 6 Multidistrict O 7 Masten
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

VI. CAUSE OF ACTION

Vil. REQUESTED IN

21 U.S.C. 881(a}(6)

Brief description of cause:

civil forfeiture in rem

© CHECK IF THIS IS A CLASS ACTION

 

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER F.R.C_P. 23 JURY DEMAND: Yes No
VII. RELATEDCASES)
IF ANY (See instructions): UDGE DOCKET NUMBER

 

 

DATE

jo fy [19

FOR OFFICE USE ONLY

RECEIPT # eon AMOUNT

? SIGNATURE OF Ae OF Tb Su-
*

| — M
APPLYING IFP JUDGE MAG. JUDGE
